Mr. Justice Yerger
delivered the opinion of the court.
In this case, the lessor of the plaintiff, to show title in himself, offered as evidence a sheriff’s deed and a venditioni exponas, by virtue of which the property was sold; from which it appeared that the sale was made after the return day of the writ. On motion, the court rejected them. In this, there was no error.- In the case of Lehr v. Rogers, 3 S. & M. 468, it was *134held, that a sale of real estate under an execution after its return day, is void.
Let the judgment be affirmed.